Citation Nr: 0702515	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Peter Link


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1974 and from August 1976 to August 1978.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
multiple sclerosis was present in service; that current 
multiple sclerosis is related to service; that multiple 
sclerosis manifested itself to a compensable degree within 
seven years following the veteran's separation from his 
second period of active duty; or that multiple sclerosis was 
caused or aggravated by already service connected 
degenerative disc disease of the lumbosacral spine.


CONCLUSION OF LAW

Multiple sclerosis was not incurred or aggravated during 
military service or by already service connected degenerative 
disc disease of the lumbosacral spine and multiple sclerosis 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2001, 
prior to the appealed from rating decision, along with the 
subsequent February 2004, August 2004, December 2004, and 
March 2005 letters fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Thereafter, the 
claim was readjudicated in the May 2005 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim and any questions as to the appropriate 
disability rating and effective date to be assigned is moot.   
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's service medical records and all 
available and identified post-service medical records, 
including medical records from Central Montana Hospital, S. 
Wayne Downs, M.D. and Dr. Jordon from the Great Falls Clinic, 
Bruce D. Bellin, M.D., Pearl Vision Center, University of 
Utah Hospital, Dennis W. Dietrich, M.D., Dr. J. Richard 
Baringer, Associated Regional & University Pathologists, 
Richard McMaster, D.O., David S. Ascher, M.D., the Salt Lake 
City and Montana VA Medical Centers, and the Social Security 
Administration (SSA).  

Moreover, while the veteran reported that he was treated at 
the Ft. Harrison VA Medical Center and Jordon Eye Clinic, in 
September 2003 the RO was notified that his Ft. Harrison 
treatment records were transferred to the Salt Lake City VA 
Medical Center and in July 2000, the Jordon Eye Clinic 
notified VA that his records were at the Great Falls Clinic.  
Therefore, these records were obtained by VA when it obtained 
his other records from the above two locations.  

Likewise, while the veteran notified VA that he received 
treatment from Dr. Paul Miraglia, Sturgis Hospital, and 
Benefits Hospital East, the RO was notified by these 
facilities that they did not have treatment records of the 
veteran.  See statements received by the RO in July 2001, 
March 2004, and August 2004.  Similarly, in May 2004, the RO 
received back its letters that requested the veteran's 
treatment records from NRMC Branch Clinic because it had the 
wrong address.  And, in August 2004 and again in December 
2004, the veteran was notified by the RO of the above 
information regarding which records were obtained and which 
were not.  Accordingly, VA adjudication of the claim may go 
forward without a subsequent request for these records.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  



The veteran and his representative contend that the veteran 
had symptoms of multiple sclerosis during service and during 
the presumptive period and therefore a remand is required to 
given him an examination.  While the veteran was not afforded 
a VA examination, the Board notes that the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
reviewed the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he has suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that his multiple 
sclerosis symptoms started while in military service and has 
continued ever since that time.  As will be more fully 
explained below, notwithstanding the veteran's and his 
representative's claims to the contrary, the service medical 
records are silent for any complaints or clinical findings 
pertaining to multiple sclerosis and there is no diagnosis of 
multiple sclerosis found in the claims files for at least 15 
years after his separation from his second period of military 
service in 1978.  For this reason, the Board finds that a 
medical opinion is not necessary to decide this claim, in 
that any such opinion could not establish the existence of 
the claimed in-service injury.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

Lastly, the Board finds that adjudication of the current 
appeal may go forward without the veteran first being 
provided notice of the recent amendments to 38 C.F.R. § 3.310 
because such is not prejudicial error as these amendments 
essentially codified the United States Court of Appeals for 
Veterans Claims (Court) holding in Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

The Claim

The veteran contends that his current multiple sclerosis had 
its onset during service, was caused by events during 
service, or manifested within an applicable time period for 
presumptive service connection.  He has stated that he had 
failing vision during service, that he suffered other 
symptoms attributable to multiple sclerosis during the 
presumptive period, that his multiple sclerosis is the result 
of being sprayed with the herbicide, Agent Orange, while 
serving in Illinois, and that an in-service motorcycle 
accident contributed to his multiple sclerosis.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Multiple sclerosis may be presumed to have been incurred in 
service if manifested to a degree of ten percent or more 
within seven years of the date of separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
where disability is proximately due to or the result of 
already service-connected disability.  38 C.F.R. § 3.310.  
Service connection is also warranted when a service-connected 
disability aggravates a non-service-connected disorder.  
Allen, supra.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, while service medical 
records show the veteran's complaints and/or treatment for 
conjunctivitis in January 1974, tingling when urinating in 
1976 attributed to urethritis, and low back problems 
following 1977 motor vehicle accidents in which he fractured 
his L2 vertebra, the November 1974 and August 1976 enlistment 
examinations as well as the June 1978 separation examination 
as well as all of the other records are otherwise negative 
for complaint of or finding of numbness, tingling, vision 
problems, or any treatment for or notation of multiple 
sclerosis or symptoms later competently attributed to 
multiple sclerosis.  

Post-service, while the record shows the veteran complaints 
and treatment for vision problems at Pearle Vision Center in 
October 1993, the first diagnosis of multiple sclerosis is 
not found until January 1994.  Specifically, in a January 
1994 treatment record and a letter from Dr. Downs at the 
Great Falls Clinic it was opined that the most likely 
etiology for the veteran's optic neuropathy is that it is 
"the first manifestation of multiple sclerosis."  In 
February 1994, Dr. Downs thereafter opined that, while you 
could not really diagnose multiple sclerosis from a single 
episode, "there is very little doubt that this is what he 
has" given his magnetic resonance imaging evaluation (MRI).  

On the other hand, Dr. Dietrich opined in February 1995 that 
the veteran did not have a diagnosis of multiple sclerosis at 
this time.

Nonetheless, subsequent medical records show the veteran's 
complaints and/or treatment for optic neuropathy and/or 
numbness/tingling in the extremities and/or the face which, 
starting in approximately 1999, were attributed to his 
multiple sclerosis.  See VA treatment records dated from June 
1996 to December 2004; MRI dated in May 1999; treatment 
records from the University of Utah Hospital dated in August 
1995; and records from Dr. Bellin dated in April 2001 and 
June 2002.  In this regard, a July 1997 letter from the 
veteran's VA physician reported that eye examinations 
conducted in August 1996 and July 1997 showed him to be 
legally blind and included the opinion that his blindness was 
permanent. 

As to the origins of the optic neuropathy, in an August 1995 
clinical note from the University of Utah Hospital, VA 
treatment records starting in October 1999, and in statements 
to VA, the veteran reported the he believed that his vision 
problems, which started in September 1993, were caused by 
getting the insecticide Lindane in his right eye.  

As to the origins of the numbness/tingling, at the February 
1998 VA examination it was opined that the veteran had back 
pain and foot numbness as the result of a fractured L2 
vertebrate that he sustained in a 1977 motorcycle accident.  
At the February 2000 VA examination, it was opined that the 
hypoesthesia and numbness subjectively experienced in the 
right lower extremity could be secondary to involvement of 
the spinal cord by multiple sclerosis, as well as due to 
degenerative joint disease, degenerative disc disease, spinal 
stenosis or facet hypertrophy, and nerve root impingement.  
The examiner went on to say as follows:

Overall, there has been gradual 
progression of his back complaints, 
gradual progression of the impairment 
secondary to this, and also superimposed 
possibility of multiple sclerosis 
aggravating his service connected 
condition of the lumbosacral spine.  
[Emphasis added].

As to when the veteran first started having problems 
attributable to multiple sclerosis and/or when he first was 
diagnosed with multiple sclerosis, in April 2001 the veteran 
notified Dr. Bellin that he began losing his central vision 
seven years ago (i.e., in 1994) and in a May 2001 SSA 
disability decision it was reported that the veteran was 
disabled since January 2001 because of optic atrophy due to 
multiple sclerosis.  

Tellingly, the record is devoid of any medical opinion 
linking the veteran's post-service multiple sclerosis with 
his military service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service-connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  In fact, as can be seen from the evidence listed 
above, the veteran believes and the medical evidence shows 
that the earliest manifestations of symptoms competently 
attributed to multiple sclerosis occurred in 1993 and 1994, 
at least 15 years after his release from active duty.  
Accordingly, as to direct service connection for multiple 
sclerosis, because the evidence of record does not show that 
this disability is related to the veteran's military service, 
the Board must deny the claim.  See 38 C.F.R. § 3.303; 
Rabideau, supra.

The preponderance of the evidence is also against finding 
that current multiple sclerosis is related to any disease or 
injury during the veteran's military service because the 
service medical records are negative for any such findings.  
Id.

Moreover, given the length of time between the veteran's 
separation from his second period of military service in 1978 
and first seen complaining of signs of multiple sclerosis in 
1993, the Board finds that there is no continuity of 
symptomatology.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.).  

Likewise, the presumptions found at 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) also do not help the veteran in establishing his 
claim because a diagnosis of multiple sclerosis is not found 
in the record during the first seven years following his 1978 
separation from his second period of active duty. 

Similarly, as to the theory that his multiple sclerosis was 
caused by his exposure to Agent Orange, the presumptions 
found at 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e) also do not help the veteran in 
establishing his claim because his records do not show that 
he service in the Republic of Vietnam and he is therefore not 
afforded the benefits found in these laws and regulations 
because he is not a Vietnam era veteran. 

As to secondary service connection for multiple sclerosis, 
while the February 2000 VA examiner opined that there is 
"also superimposed possibility of multiple sclerosis 
aggravating his service connected condition of the 
lumbosacral spine," the Board finds that this opinion is to 
speculative to be competent medical evidence.  See, for 
example, Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Warren 
v. Brown, 6 Vet. App. 4 (1993) (physicians' statements that 
there "could have been," or that there "may or may not 
be," a causal relationship insufficient to make claim for 
service connection well-grounded).  

Accordingly, because the record does not include credible 
medical opinion evidence of a link between the multiple 
sclerosis and already service connected degenerative disc 
disease of the lumbosacral spine, entitlement to secondary 
service connection for multiple sclerosis must also be 
denied.  See 38 C.F.R. § 3.310; Allen, supra.

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO, the claimant's statements to his VA and 
private physicians, and his wife's statements.  Specifically, 
the Board recognizes that they assert that the veteran had 
symptoms of multiple sclerosis during service and during the 
presumptive period including vision fluctuations while in 
boot camp as well as numbness in the right leg and hands 
during service.

While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the diagnosis or 
origins of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
addressing the diagnosis of these symptoms or origins of his 
multiple sclerosis are not probative evidence as to the issue 
on appeal.

The Board also considered the doctrine of reasonable doubt, 
however, the 


preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
must be denied.


ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


